DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromagnet and solenoid, claims 8, 17,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwaya et al. 
Iwaya et al. have tank 21, door 23, module 62 and control system 50 moving the door when a predetermined pressure is within range, paragraph 62.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. 
Polymeric seals are common knowledge on a fuel housing.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Claims 2-4, 11-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. an audio indicator for detecting closed lid as taught by Saito at paragraph 41 to enable knowledge of status.
As to claim 3, 14 a speaker is common knowledge for audio indication.
As to claim 4, connecting the audio indicator to any desired condition of the control module is deemed to be an obvious expedient to one of ordinary skill in this art to again enable knowledge of status.
As to claim 11, Iwaya et al. have a vehicle body.
As to claims 12, 13, a rear side panel for mounting a fuel door and a “NIRCOS” system are both common knowledge in this art and not the invention of applicant.
As to claim 18, Iwaya et al. have opening button 61.
Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Lee et al.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. a motor 50, worm 52, worm gear 54 and cam 58 to drive the fuel door as taught by Lee et al. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of VanAssche et al. and Wakamatsu, respectively.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. the solenoid 82 and button 42 and sensor 15 as taught by VanAssche et al. and Wakamatsu, respectively to open a door and determine position of a door.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and Lee et al. 
It would have been obvious at the time of filing of applicant to provide in the combination above motor, cam and worm and worm gear as taught by Lee et al. to drive the fuel door. .
Claim  17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and VanAssche et al.
It would have been obvious at the time of filing of applicant to provide in the combination above the solenoid 82 of VanAssche et al. to drive the fuel lid.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and Wakamutsu.
It would have been obvious at the time of filing of applicant to provide in the combination above the position sensor 15 taught by Wakamutsu to increase knowledge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/12/2021